Case 0:19-cv-62717-XXXX Document 1 Entered on FLSD Docket 10/31/2019 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE: ___________________


   LESLIE SANTOS,

           Plaintiff,

   vs.

   CORNERSTONE VACATION
   OWNERSHIP, LLC, and CORY
   STEGEMANN,

         Defendants.
   _____________________________________/


                         COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, LESLIE SANTOS, sue Defendants, CORNERSTONE VACATION

  OWNERSHIP, LLC, and CORY STEGEMANN, in his individual capacity (collectively

  referred to as “Defendants”) and alleges:

         1.        This is an action for minimum wage, overtime compensation, liquidated damages,

  reasonable attorneys fees and costs, and other relief under the Fair Labor Standards Act 29 U.S.C.

  § 201, et seq.

                                         Jurisdiction and Venue

         2.        The Court has jurisdiction over Plaintiff’s claims pursuant to 29 U.S.C. § 216(b);

  28 U.S.C. §1331; 28 U.S.C. §1337; and 28 U.S.C. §1343. The Court has authority to grant

  declaratory relief under the FLSA pursuant to 28 U.S.C. § 2201 et seq.

         3.        Venue is proper pursuant to 28 U.S.C. §1331 as Plaintiff was employed within the

  Southern District of Florida by Defendant; Defendant at all material times conducted business in
Case 0:19-cv-62717-XXXX Document 1 Entered on FLSD Docket 10/31/2019 Page 2 of 7



  the Southern District of Florida; and/or pursuant to 28 U.S.C. §§ 1391(b) and (c), because the acts

  that gave rise to the Plaintiff’s claims occurred within the Southern District of Florida and because

  Defendant is subject to personal jurisdiction therein.

                                                 Parties

         4.        At all times material hereto, Plaintiff, LESLIE SANTOS, is an individual over

  eighteen years of age, otherwise sui juris, a citizen of the State of Florida, and an “employee” of

  Defendant as defined by the FLSA.

         5.        Plaintiff, LESLIE SANTOS, was employed by Defendant from June 15, 2019 until

  August 25, 2019 as a receptionist for Defendant in Fort Lauderdale, Broward County, Florida

  without any managerial duties or functions.

         6.        Defendants, CORNERSTONE VACATION OWNERSHIP, LLC, was and is a

  Florida Limited Liability Company (Florida corporate document number L18000131364), was an

  enterprise covered by the FLSA, engaged in commerce as a vacation ownership company, was

  Plaintiff’s “employer” as defined by 29 U.S.C. § 203(r) and 203 (s), and engaged along with its

  employees in interstate commerce and/or utilizes goods in the flow of commerce across state lines.

         7.        At all times material hereto, Defendant, CORY STEGEMANN, is an individual

  over eighteen years of age, a citizen of the State of Florida, and is otherwise sui juris.

         8.        Defendant,   CORY       STEGEMANN,           was    and    continues    to   be   an

  Manager/Officer/Director/CEO of Defendant CORNERSTONE VACATION OWNERSHIP,

  LLC. At all times material hereto, Defendant, CORY STEGEMANN, was acting in the interests

  of the corporate Defendants and responsible for its pay policies and compliance with the Fair Labor

  Standards Act.

                                          General Allegations
Case 0:19-cv-62717-XXXX Document 1 Entered on FLSD Docket 10/31/2019 Page 3 of 7



          9.      Plaintiff performed work directly essential to the business performed by Defendants

  CORNERSTONE VACATION OWNERSHIP, LLC, and CORY STEGEMANN, and

  Defendants failed to pay Plaintiff the full and proper minimum wage and overtime wages for all

  hours worked in excess of forty (40) within a work week in violation of 29 U.S.C. §§ 201-209,

  and failed to pay any wages at all from June 15, 2019 until August 25, 2019.

          10.     Defendants, CORNERSTONE VACATION OWNERSHIP, LLC, and CORY

  STEGEMANN, have knowingly and willfully refused to pay Plaintiff their legally-entitled wages.

          11.     The records, if any, concerning the date range of Plaintiffs’ employment, the

  number of hours Plaintiff actually worked, and the compensation actually paid to Plaintiff are in

  the possession and/or control of Defendants; however, Plaintiff has attached a statement of claim

  as Exhibit A to provide initial estimates of his damages. These amounts may change as Plaintiff

  engages in the discovery process.

          12.     Plaintiff have complied with all conditions precedent to bringing this suit, or same

  have been waived or abandoned.

          13.     Plaintiff have retained the services of the undersigned and is obligated to pay for

  the legal services provided.


       COUNT I – VIOLATIONS OF FLSA: UNPAID OVERTIME COMPENSATION

          Plaintiff LESLIE SANTOS realleges and reavers the allegations of Paragraphs 1 through

  13 as fully set forth herein, and further alleges:

          14.     Plaintiff's employment with Defendants was based on an hourly rate of pay.

          15.     From the first week of employment with Defendant and through to the last, Plaintiff

  worked in excess of 40 hours per week for which he was not compensated at the statutory rate of

  time and one-half.
Case 0:19-cv-62717-XXXX Document 1 Entered on FLSD Docket 10/31/2019 Page 4 of 7



          16.     Plaintiff was entitled to minimum wages and to be paid at the rate of time and one-

  half for all hours he worked in excess of the maximum hours provided for in the FLSA.

          17.     Defendants willfully and intentionally refused to pay Plaintiff minimum wages,

  straight time wages and overtime wages as required by the law of the United States as set forth

  above and remains owing Plaintiff these overtime wages and straight time for the time period

  specified above.

          18.     Defendants knew of and/or showed reckless disregard for the provision of the

  FLSA as evidenced by its failure to compensate Plaintiff for any hours worked, and at the statutory

  rate of time and one-half for all hours he worked in excess of forty (40) hours per week when it

  knew or should have known such was due.

          19.     Defendants failed to properly disclose or apprize Plaintiff of his rights under the

  FLSA.

          20.     Defendants knew of and/or showed reckless disregard for the provision of the

  FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of time and one-half

  for all hours she worked in excess of forty (40) hours per week when it knew or should have known

  such was due.

          21.     As a direct and proximate result of the willful disregard of the FLSA by Defendants,

  Plaintiff is entitled to liquidated damages.

          22.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff has

  suffered lost wages, plus an equal amount as liquidated

  damages.

          23.     Plaintiff is entitled to an award of reasonable attorney's fees and costs pursuant to

  29 U.S.C. §216(b).
Case 0:19-cv-62717-XXXX Document 1 Entered on FLSD Docket 10/31/2019 Page 5 of 7



         Wherefore, the Plaintiff LESLIE SANTOS respectfully requests that judgment be entered

  in his favor against Defendants, CORNERSTONE VACATION OWNERSHIP, LLC, and

  CORY STEGEMANN, jointly and severally, declaring, pursuant to 28 U.S.C. §2201 and 2202,

  that the acts and practices complained of herein are in violation of the maximum hour provision of

  the FLSA, awarding Plaintiff backpay, overtime compensation, liquidated damages, reasonable

  attorney's fees and costs and expenses of this litigation pursuant to 29 U.S.C. §216(b); post

  judgment interest; and Ordering any other further relief this Court deems to be just and proper, and

  Plaintiff hereby demands a trial by jury on all issues so triable.

  Dated: October 31, 2019

                                                      Respectfully submitted,


                                                      By:    /s/ Daniel B. Reinfeld
                                                             DANIEL B. REINFELD, ESQ.
                                                             Florida Bar No.: 174815
                                                             DANIEL B REINFELD PA
                                                             Attorneys for Plaintiff
                                                             2450 Hollywood Blvd., Suite 706
                                                             Hollywood, FL 33020
                                                             Telephone: (954) 923-6110
                                                             Facsimile: (954) 628-5054
                                                             E-Mail: dan@reinfeldlaw.com
Case 0:19-cv-62717-XXXX Document 1 Entered on FLSD Docket 10/31/2019 Page 6 of 7




                                          Exhibit A
                                     STATEMENT OF CLAIM



                           Unpaid Overtime and Minimum Wages
      Actual or   Weeks1   Hours     FLSA          Minimum     Overtime    Total          Total
      estimated            for       Equivalent    Wage        Hourly      Unpaid         Liquidated
      work                 which     Regular       Hourly      Rate1       Overtime/      Damages1
      dates1               payment   Hourly        Rate2                   Minimum
                           is        Rate1                                 Wages1
                           sought1

      6/15/19-     8       446.80    $15.00        $8.46       $22.50      $6,701.91 $6,701.91
      8/25/19

      Total Unpaid Overtime and                       $ 6,701.91
      Minimum Wages1
      Total Liquidated Damages1                       $ 6,701.91
      Total1                                          $ 13,403.82

  1
   Numbers are averages, estimates, and/or approximates. Time and payroll records are in the possession
  and/or control of Defendants. The amount of damages claimed in this statement of claim, and the amount
  of damages claimed in the Complaint, may change as information is uncovered through the discovery
  process.
  2
   Florida Minimum Wage rate in effect at time of claim. Federal Minimum wage rate is/was $7.25.
Case 0:19-cv-62717-XXXX Document 1 Entered on FLSD Docket 10/31/2019 Page 7 of 7
